            Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 1 of 55

                            DECLARATION OF ABAGAIL ZEVIAR
                                 Pursuant to 28 U.S.C. § 1746
I, Abagail Zeviar, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:


       1.      My name is Abagail Zeviar. I am sixty years old and I live in Sacramento,

California. I am retired.

       2.      At the end of March 2020 I was furloughed because of the Covid-19 pandemic.

During my approximately five-week furlough, I did not receive a paycheck from work and had to

apply for unemployment benefits.
       3.      In approximately April 2020, while I was still furloughed, I was online watching a

YouTube video and I saw an advertisement for an online trading service called Bullseye Trades.

Someone named Jeff Bishop ran the service. I clicked on the advertisement and this led me to

another video about the Bullseye Trades service. This was an options trading service. Jeff Bishop

talked about the enormous profits he was making trading options, and he said his service was

very easy to use. He said he would do all the work analyzing what options to pick and send out

alerts once a week on Mondays telling us what trade he was making and the price at which he

was going to buy and sell. He said all his subscribers have to do is copy the trade he was making

and we could make money just like him. I had heard about options trading, but not enough to be

comfortable making my own choices on trades. This service sounded good to me because Jeff

was going to tell us what trades to make, and when to buy and sell. I purchased the service for

approximately $600.
       4.        Once I signed up for Bullseye Trades, I started to receive emails from the

company that owns the service, RagingBull.com, LLC (“Raging Bull”). The company was very

aggressive with its marketing and I received many marketing emails promoting Raging Bull’s

other trading services. Attached as Attachment A are true and correct copies of examples of

marketing emails I received.



                                                 1



                                                                                         PX 1, 1
            Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 2 of 55


       5.      One email I received after I signed up advertised a service by someone named

Kyle Dennis. The service was called Dollar Ace. It sounded interesting and I wanted to learn

more about it. I watched what was advertised as a live presentation of Kyle Dennis. As described

below, Kyle explained how Dollar Ace worked and the benefits.

       6.      In this video presentation, Kyle presented himself as a young, self-made

millionaire who made his millions trading. He said that he had received a college degree, but it

was useless. Kyle talked about his own enormous profits trading, but also had testimonials from

other subscribers who made large profits trading with him.

       7.      Kyle said that his foolproof method is a scanner that identifies small dollar value

options (hence the name “Dollar Ace”) that are trading in large volumes, often indicating some

kind of insider information that is causing high activity. He pitched this as an options trading

service where he would show his subscribers his live trading account so they could watch what

he was trading while he was making the trades, and text his subscribers real-time options trades

that they could duplicate with their own options trading account. He said that he was making

money hand over fist and he had a magic formula that he would show his subscribers to help

grow their accounts.

       8.      Kyle emphasized that we did not need to have any experience in options trading,

he was promoting this for people who had small accounts, and trading would only take 10

minutes per day. Specifically, he pitched it heavily as a service for beginners, but mentioned he

has video lessons to watch if necessary. He said if you have a small account, you can build it up

quickly and easily with this service and turn a little money into millions. He also said that you

only need 10 minutes a day to be successful with this service. Kyle stressed that we would not

have to spend a lot of time watching the market.

       9.      Kyle also said that it does not matter if it is a bull or bear market because this

service works in any kind of market and he can make money in either market. He stressed that he

knew how to trade options and he would do all the work for us. During the video, he talked about

his enormous profits using this service and there were other people writing in the chat box on the

                                                2



                                                                                        PX 1, 2
          Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 3 of 55


side of the video stating they made money too. One person wrote that they just made $2,000 the

day before. I thought this service sounded like a better fit for me than Bullseye Trades and I

thought it would be great if I could build up my account. I also knew that I did not want to day

trade because I believed that I would be going back to work in the near future.

       10.     On April 27, I purchased Dollar Ace for $2499. I purchased because of the

promise of the live alerts. I normally work a full time job and do not have time to sit in front of a

computer all day. Kyle promised that he would do all the work, place his trade and text his

subscribers the exact trade so we can duplicate it. I paid by credit card. He advertised that there

was a trial period, so I thought there was little risk. For $2499, Kyle promised live real time

trade alerts, trades that could be duplicated, a chat room and access to the live feed of his scanner

that alerts him to potential trades. Attached as Attachment B is a true and correct copy of my

invoice from Raging Bull. It indicates that there is a trial period on the invoice.

       11.     I purchased the service on a Thursday or Friday, but I was not able to try out the

alerts until the following Monday. I was ready on Monday morning with my TD Ameritrade

account open. Kyle texted three different trades. I immediately went in and attempted to make

the exact same trades. On each and every one, the trades no longer existed for the prices Kyle

alerted on. However, on his live portfolio, it showed that he was making money. I believe that

because the types of trades he is making are on extremely low dollar amount options, the prices

change very quickly and it is very difficult to get in at the price he alerts to his subscribers. It is

also important to sell the option at the correct time, but by the time the text came that he sold, the

price was not the same as the alert, and my window of opportunity to make money had passed. I

was not actually able to make any of the trades Kyle made.

       12.     In Kyle’s video presentation, he said over and over again that you only needed 10

minutes per day and anyone with a small account could use the service. But, this was not true. I

waited for him to tell me when to get in and out of the trade and I did not get the alerts in time to

make the same trades. I sat in front of my computer, even though that is not what he said we

would have to do, and I still could not make the same trades. I knew that if I could not do this

                                                  3



                                                                                             PX 1, 3
          Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 4 of 55


when I was sitting in front of my computer waiting for the trades, I would not be able to do it

when I was back to work after my furlough ended. In Kyle’s video presentation, he specifically

said he would do all the work, he would alert us to the trade, and we could duplicate his trade.

He stressed that we do not have to sit in front of our computer all day.

       13.     I called Raging Bull customer service to complain and the person told me that I

could watch Kyle’s scanner running live throughout the day and make my own trades instead of

relying on the live alerts. However, I told the customer service representative I cannot sit and

watch his stock scanner all day because I have a full time job, and that is not what he told us in

the video presentation. Kyle sold me the service based on the live alerts. I told the representative

that I would never have purchased the service if I knew I had to sit in front of a computer all day.

       14.        I then asked the representative for a refund and he told me there were no refunds.

I told him that I only purchased the service three business days ago and I just tried it for the first

time that day. I believed I should have been able to get out of any contract within three days.

Kyle said on the video that there was a trial period and I thought that I should be within that trial

period since I just purchased a few days before. The customer service representative would not

give me a refund, but instead tried to sell me on a different service, Total Alpha. I told him that I

did not trust Raging Bull any longer and did not want any of the services. If Kyle is making

millions as he claims, I do not understand why Raging Bull cannot refund my money.

       15.     Kyle made the trial period sound like it was risk free, but he was vague on the

specifics, and repeated that we would love the service so much, that we would not want to

cancel. However, when I looked at the fine print of the trial period after I purchased, it said that

if you do not like the service after thirty days, you can choose a different service, but nothing

about a refund.

       16.     On April 30, 2020, I made a complaint with the Better Business Bureau so that

other potential customers could see what happened to me.

       17.     I called a few more times and the Raging Bull representatives gave me the

runaround. I contacted my bank to start the chargeback process. I decided to dispute only the

                                                  4



                                                                                            PX 1, 4
          Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 5 of 55


charge for Dollar Ace since I never used Bullseye Trades. After that, I received a call from

Raging Bull and the representative tried to give me another service and tried to convince me to

drop the chargeback.

       18.     On June 22, 2020, Justus, from Raging Bull, emailed me and said he noticed that I

had disputed a charge and wanted to make sure that everything was alright with my purchase. He

told me that “if the dispute was a mistake, you could easily withdraw it by calling the number on

the back of your credit card.” I responded by telling him “I tried immediately to cancel the Dollar

Ace subscription once I realized what it really was. In my opinion Kyle did not accurately

describe what it was. He was selling it as something that would take an easy 10 minutes of your

day and was designed for someone with a smaller account to help rebuild it after the crash. This

is absolutely not true and I don’t want to go over all the same points I have made to you guys

already twice when I had someone on the phone. I simply requested a refund within 3 days of

signing up…I am a 60 year old woman who lost a bunch of money in the crash and I cannot

afford more loss.” Attached as Attachment C is a true and correct copy of the email exchange.

       19.     Bank of America granted me a chargeback and I received the money back that I

paid for the Dollar Ace subscription. However, Raging Bull disputed the decision to grant me

the chargeback and told Bank of America that I was currently using the subscription. Bank of

America then put the charge back on my credit card. Raging Bull lied to Bank of America

because I have not used the subscription since the first day I logged in and realized that I could

not make the same trades that Kyle was making. In addition, I am no longer receiving any text

alerts or emails from the Dollar Ace subscription. I am currently talking to Bank of America

about this issue and will be providing information to support my position.

       20.     Kyle said we were in tough times and he wants to help people make money, but I




                                                5



                                                                                         PX 1, 5
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 6 of 55




believe Raging Bull seeks to take advantage of people who are at their lowest with the market

downturn.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on:   ~ £i              ,2020
Sacramento, Califora




                                                 6




                                                                                     PX 1, 6
        Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 7 of 55




From: Kyle Dennis <Kyle@Biotechbreakouts.com>
Sent: Sunday, July 5, 2020 9:16 PM
To:
Subject: Does This Apply To You?

image




  Maybe you’re still skeptical.

                                      Attachment A
                                                                    PX 1, 7
   Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 8 of 55

Eh… With Jeff’s track record and the enormous amount of proof he’s
shown you, that just can’t be the case.

So maybe you’re worried that High Octane doesn't check all the boxes
for you.

Concerned about growing your small account?

He’s been there! He started trading with just a puny $2,000 to his
name.

He developed High Octane as a service capable of growing nearly ANY
sized account… Big or small.

In fact, he expects you to be able to get into a vast majority of his
trades for less than $1,000.

No experience?

No problem. He has 22 years of experience under his belt, he’s minted
millionaire traders, and he’s ready to guide you in the right direction
every step of the way.

No time?

Holla! This one resonates with me.

But with High Octane, all you have to worry about is THREE trades
per week, with 100%+ profit targets.

30 minutes a day should do the trick.

And I’m sure all of you have 30 minutes to spare to make some
money…

But you’re running out of time as we speak.

This limited time training session won’t last forever.

Jeff is prepared to teach you how to apply his High Octane System,

                                Attachment A
                                                                        PX 1, 8
       Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 9 of 55
 and even how you can get your hands on all of his trade alerts for
 years to come.

 Join him right here.


image



                    R




 Kyle Dennis




       Remove me from Biotech Breakouts Free Newsletter
Click here to unsubscribe and stop receiving exclusive emails from
                   kyle@biotechbreakouts.com
 DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
     other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
  EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
 offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
 or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
 licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
     OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
 RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
 true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
  results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
   the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of



                                                  Attachment A
                                                                                                                PX 1, 9
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 10 of 55
  factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
    (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
    owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                                          mentioned in this communication.

                               Click -
                                     Here
                                       - To Unsubscribe From All RagingBull Emails

                           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                 Attachment A
                                                                                                           PX 1, 10
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 11 of 55




From: Raging Bull All Access <support@ragingbull.com>
Sent: Tuesday, July 7, 2020 7:07 PM
To:
Subject: Why This Stock Could Double In Less Than 30 Days



 RagingBull Elite




                                         Attachment A
                                                                 PX 1, 11
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 12 of 55

   I’ve just received an urgent message from Kyle Dennis. He is
   about to pull the trigger on what he believes can be his
   biggest catalyst trade of the year.

   Why should you care?

   Because Kyle made over $2.3M in trading profits so far in
   2020*, primarily from trading catalyst situations like the one
   you’re about to hear about.  




Dear Abagail,

My feet are tapping the floor as I’m writing this…


No… I’m not nervous.


In fact, the contrary.

I believe I’ve unlocked my next monster trade...

...a trade which potentially doubles or even triples my investment
within the next thirty days or less.

I’ll explain to you why timing is so critical in just a moment.

But first, allow me to tell you more about this opportunity and how to
get your hands on my latest Sniper Report Alert.

It involves two of the most influential figures in Hollywood and
Entertainment.

Combined they have +265M social media followers (just from
Facebook and Twitter) and a net worth of $3 billion.

And together, I believe they are about to disrupt the $4.5T global

                               Attachment A
                                                                   PX 1, 12
   Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 13 of 55
wellness economy.

But that’s not all.

These A-list celebs aren’t just paid spokespeople…

They are (significant) shareholders in this small-cap company…

… the subject of my latest Sniper Report…

I’m actually shocked that shares are trading at such a discount.

After all, this company just tweaked its business model…

They’ve made two key decisions that most of Wall Street is
overlooking.

  1.
       They’ve shifted from a small niche in the health space and now
       encompass a broader audience focused on overall wellness.




       This increases their potential market by more than 10-fold. And
       having star power behind them, makes me believe they can start
       taking market share quickly.


  2.
       The firm already has millions of digital subscribers. However, as it
       expands its product and service lines, I really do believe there is
       substantial growth here. Especially if star celebs send out tweets
       and Instagram posts—bringing awareness to them.


And that’s the thing…

My latest Sniper Report Alert is set to release quarterly earnings in

                                Attachment A
                                                                    PX 1, 13
 Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 14 of 55
less than 30 days.

Based on the recent options activity I’ve seen (bullish)...

I believe someone is betting it pre-releases some of its digital
subscription numbers…

I also believe those numbers will be strong… and send the stock
soaring higher.

Now is the time to get in, and potentially ride shares up leading into
the earnings event.

It has all the recipes of being a big winner…

And if there is one thing I’ve done in 2020…

...score large gains*…




Now, I’m looking to pull the trigger on this very shortly…



                              Attachment A
                                                                   PX 1, 14
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 15 of 55




                                    R
This stock has a history of running wild, and I’d like to get in it before it
moves.

If you want the full details on how I intend to trade this pick and a real-
time trade alert…

Along with my brand new Sniper Report—subscribe now.

Personally, I think this is a no-brainer.

And if you want to ensure you receive my special alert—make sure
you’re subscribed to Sniper Report.

I’ll try my best to get you more information about the trade…

But I wanted to get something out to you now, just in case, there is no
second chance.

Like I said, I don’t want the company to pre-announce numbers early,

                                Attachment A
                                                                      PX 1, 15
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 16 of 55

or some analyst firm comes out and gives them a bullish
recommendation—before I’m in the trade.

And with earnings around the corner, I believe we’ll hear more people
talking about this stock…

That’s why I want to get in now...If you want in, make sure you’re
subscribed to the Sniper Report.

Now, when you join Sniper Report you’ll not only receive this special
alert, but you’ll also gain access to:

   •
       12-months of my highest conviction catalyst-swing trade ideas

   •
       A real-time look at my portfolio stream

   •
       My entire trading academy and training lessons.



But as much as I would love to tell you that you have time— the
market waits for no one.

I will be announcing this play any day now.

Get instant access to my alert as soon as it drops.

I’m not kidding when I say it can double in a few short weeks (or even
more if you decide to play it with options).

And you know what else?

I didn’t reach $9M in trading profits by sitting on the sidelines.*

When the market gives me a favorable opportunity I take it.


                               Attachment A
                                                                      PX 1, 16
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 17 of 55
That’s how I’ve built my wealth.

Of course, I can’t place trades for you.

It’s on you to decide.

The clock is ticking.




Kyle Dennis


P.S. The last time I had a high conviction swing trade idea like this one
was on June 8th, the stock was OPK, a position which has gained
more than 46% in less than a month*. Don’t miss my next Sniper
Alert, it could be massive.


*Results presented are not typical and may vary from person to
person. Please see our disclaimer here: ragingbull.com/disclaimer




                                                RagingBull, LLC
                                      62 Calef Hwy. #233, Lee, NH 03861


                                     Unsubscribe from all RagingBull emails




DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription,
website,application or other service ("Services"), please review our full disclaimer located at
https://ragingbull.com/disclaimer.

FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE.
AnyRagingBull Service offered is for educational and informational purposes only and should NOT


                                               Attachment A
                                                                                                  PX 1, 17
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 18 of 55
beconstrued as a securities-related offer or solicitation, or be relied upon as
personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered
professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information
regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of
non-employees depicting profitability that are believed to be true based on the representations of the
persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been
tracked or verified and past performance is not necessarily indicative of future results, and the results
presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital
deployed. Investing in securities is speculative and carries a high degree of risk; you may lose
some, all, or possibly more than your original investment.

RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
nor any of its owners or employees is registered as a securities broker-dealer, broker, investment
advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any state
securitiesregulatory authority, or any self-regulatory organization.

WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and
itsemployees may purchase, sell, or hold long or short positions in securities of the companies mentioned
inthis communication.




                                             Attachment A
                                                                                                PX 1, 18
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 19 of 55




From: Raging Bull All Access <support@ragingbull.com>
Sent: Wednesday, July 8, 2020 10:05 PM
To:
Subject: Meeting user demands



 RagingBull Elite




                                         Attachment A
                                                                 PX 1, 19
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 20 of 55
Hey Abagail,


After over 20 years trading the market…
And time spent educating traders for nearly 8…
I’ve been around the block, and I know what people want.

IT’S NOT:
-Spending multiple hours trading every day
-Taking over 20 trades a week
-Monitoring positions non-stop


Ain’t nobody got time for that!
Now, I’m going to say something I maybe shouldn’t.
But I’m ok with it…
If you show up to the free session I’m hosting tomorrow at 2PM and
learn my “Big Money” strategy…


The one that will show you:
        1.
             The two high-probability patterns I’m constantly looking for

        2.
             How I have 100% conviction in a trade

        3.
             How I develop a complete trade plan


Then you COULD find setups like this all on your own!
You might not even need me.
But it all starts tomorrow with the 3 Keys to my “Big Money” trading.
Show up tomorrow with me for around one hour while I walk you
through each, and show you how I’m putting these to work daily in my
own trading.
Seats are filling…
Rumors are circulating…

                               Attachment A
                                                                   PX 1, 20
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 21 of 55

Click here now to secure your spot at tomorrow’s 2pm session.




                                             RagingBull, LLC
                                   62 Calef Hwy. #233, Lee, NH 03861


                                 Unsubscribe from all RagingBull emails




DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription,
website,application or other service ("Services"), please review our full disclaimer located at
https://ragingbull.com/disclaimer.

FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE.
AnyRagingBull Service offered is for educational and informational purposes only and should NOT
beconstrued as a securities-related offer or solicitation, or be relied upon as
personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered
professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information
regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of
non-employees depicting profitability that are believed to be true based on the representations of the
persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been
tracked or verified and past performance is not necessarily indicative of future results, and the results
presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital
deployed. Investing in securities is speculative and carries a high degree of risk; you may lose
some, all, or possibly more than your original investment.


RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
nor any of its owners or employees is registered as a securities broker-dealer, broker, investment
advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any state
securitiesregulatory authority, or any self-regulatory organization.

WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and
itsemployees may purchase, sell, or hold long or short positions in securities of the companies mentioned
inthis communication.




                                            Attachment A
                                                                                                  PX 1, 21
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 22 of 55




From: Bullseye Trades <support@ragingbull.com>
Sent: Wednesday, July 8, 2020 3:01 PM
To:
Subject: Bullseye Tip of the Week: Knowing When to Say When




                                             R




   R I


                                        Attachment A
                                                                 PX 1, 22
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 23 of 55
Hey, Bullseye traders.

If any of you were awaiting the final outcome on Rick’s
MDB credit spread from last week’s open mic night, the
win streak officially extended to 3-for-3!



Alternate text




                              [I]




     We’re all wondering, Rick… CAT put spread, or nah?*
               Tag #BullseyeTrades & let us know.


As for me, visitors to our Bullseye comment section may
already be aware that I’m in this week’s CAT trade at an
entry price of $3.50 on the July 24 $130 calls. With the big

                          Attachment A
                                                           PX 1, 23
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 24 of 55
gap higher in stocks to start the week, that’s an entry zone
I’m pretty comfortable with.

If you jumped into CAT, or one of my other “runner up”
Bullseye picks, be sure to keep me posted on your progress
by tagging #BullseyeTrades on Twitter or dropping me a
note in the comments section.

And if you want even more trade ideas, clear your schedule
for this Thursday, July 9, at 2:00 PM Eastern.

I’m about to make three $20K options trades, and you can
sign up now to join me live as I share these top new
ideas for the first time… before they take off.

     Alternate text




                              [I]




                          Attachment A
                                                           PX 1, 24
 Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 25 of 55
Hope to see you there!

Turning to our Bullseye tip of the week, I’ve gotten a few
questions lately about when to exit a trade. Say, perhaps,
a call option where the underlying stock is moving in the
right direction, but the constant bleed-out of implied
volatility is throwing haymakers at your P/L anyway. (Stern
side-eye at MDB -- the real pro tip was to steal Rick’s
spread trade!)

But since we’ve recently covered position entry in such
loving detail, it seems only right that today we talk about a
couple of different ways to approach position exits.

Of course, as with all things in trading, the choices you
make will ultimately be down to your own personal
preferences and risk tolerance -- but here are a couple of
pro-level trade plan possibilities to give you a running start
on finding your own stop zones.

Click here to continue reading.



Image




             [I]




                           Attachment A
                                                            PX 1, 25
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 26 of 55

Jeff Bishop

*Results presented are not typical and may vary from person to person.




                 Alternate text




                                                     lil




                                         RagingBull, LLC
                                  62 Calef Hwy #233, Lee, NH 03861


                             Manage Email Preferences | Unsubscribe All*

  * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
              you will need to contact support to give us permission to e-mail you again.

                      This e-mail was sent to the following lists: Bullseye Trades




                              Questions or concerns about our products?
                              Call or text us on your mobile: 833-265-1270


                                      © Copyright 2020, RagingBull



                                             Attachment A
                                                                                              PX 1, 26
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 27 of 55

  DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website, application or other
           service ("Services"), please review our full disclaimer located at https://ragingbull.com/ disclaimer.

  FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for
 educational and informational purposes only and should NOT be construed as a securities-related offer or solicitation, or
  be relied upon as personalized investment advice. RagingBull strongly recommends you consult a licensed or registered
                                   professional before making any investment decision.


    RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical
  trading performance of RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that
     are believed to be true based on the representations of the persons voluntarily providing the testimonial. However,
subscribers' trading results have NOT been tracked or verified and past performance is not necessarily indicative of future
 results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety
of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing
in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
                                                            investment.


   RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or
  employees is registered as a securities broker-dealer, broker, investment advisor (IA), or IA representative with the U.S.
    Securities and Exchange Commission, any state securities regulatory authority, or any self-regulatory organization.


  WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security
mentioned in the Services. However, Ragingbull.com, LLC, its owners, and its employees may purchase, sell, or hold long or
                     short positions in securities of the companies mentioned in this communication.




                                                    Attachment A
                                                                                                                  PX 1, 27
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 28 of 55




From: Raging Bull Insider <insider@ragingbullinsider.com>
Sent: Thursday, July 9, 2020 1:00 PM
To:
Subject: Last Chance is HERE




                                          Attachment A
                                                                 PX 1, 28
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 29 of 55
A good trader knows how to pick their moments.

They coil, and then they strike.

...And Jeff Bishop is getting ready to strike.

You might be surprised to learn that the best traders don’t spend a
whole lot of time actually trading.

Most of their time is spent hunting, analyzing, and stalking their
next trade before capitalizing on the small window of opportunity to
execute.

That window of opportunity for Jeff’s 3 $20,000 trades is
narrowing… Quickly.

If you’re not in attendance for his live event today at 2pm, then
there's a good chance that they take off without you…




                                   [ii



  Today, Jeff will be revealing everything you need to know
   about 3 trades that he believes will 3x his money before
                          August 1st.

Who doesn't want a little extra summer spending money?

I know even the most skeptical will click this link and make sure
they’re on this list.

                             Attachment A
                                                              PX 1, 29
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 30 of 55


  Your last chance is right HERE.




Special




                                       Ill




                                  RagingBull, LLC
                        62 Calef Hwy. #233, Lee, NH 03861



                                Attachment A
                                                               PX 1, 30
   Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 31 of 55
                     Click Here to stop receiving emails from insider@ragingbullinsider.com
                                      Unsubscribe from all RagingBull emails




DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website,application or other
service ("Services"), please review our full disclaimer located at https://ragingbull.com/disclaimer.


FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered
is for educational and informational purposes only and should NOT beconstrued as a securities-related offer or
solicitation, or be relied upon as personalizedinvestment advice. RagingBull strongly recommends you consult a licensed
or registered professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical
trading performance of RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are
believed to be true based on the representations of the persons voluntarily providing the testimonial. However, subscribers'
trading results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of factors
such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in
securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
investment.


RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or
employees is registered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the U.S.
Securities and Exchange Commission, any state securitiesregulatory authority, or any self-regulatory organization.


WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security
mentioned in the Services. However, Ragingbull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or
short positions in securities of the companies mentioned inthis communication.




                                                      Attachment A
                                                                                                                     PX 1, 31
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 32 of 55




From: Raging Bull All Access <support@ragingbull.com>
Sent: Thursday, July 9, 2020 12:34 PM
To:
Subject: “Wait… He’s Doing WHAT?”



 RagingBull Elite




                                         Attachment A
                                                                 PX 1, 32
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 33 of 55
I just got word from Jeff…

He’s given us the green light to open up LAST MINUTE
REGISTRATIONS for today’s event.

Today at 2pm ET, he’s going live to reveal what he looks for in
a “Big Money Trade”, and to give you the details surrounding
the THREE trades he’s planning on putting $20,000 into.

And these aren't just your run of the mill trades, either…

They’re high conviction trades that he’s been hunting for the last
week, that he believes will each return 100% or more before
the end of July.

Just to give you a taste, check out some of his hot trades for the
month of June:




                                  [I]




So if you’ve got an hour of your time to spare today to learn how
you could get your hands on 3 trades that Jeff expects similar
results from... Then click here to get on today’s event list.

If you feel like you’ve got something better to do - well - okay then!

But don’t come running to me if these trades take off without you...



                             Attachment A
                                                                PX 1, 33
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 34 of 55
The opportunity is here. Take it or leave it…

Get on this list before it’s too late!




                                      l
                                                RagingBull, LLC
                                      62 Calef Hwy. #233, Lee, NH 03861


                                     Unsubscribe from all RagingBull emails




DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription,
website,application or other service ("Services"), please review our full disclaimer located at
https://ragingbull.com/disclaimer.


FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE.
AnyRagingBull Service offered is for educational and informational purposes only and should NOT
beconstrued as a securities-related offer or solicitation, or be relied upon as
personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered
professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information
regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of
non-employees depicting profitability that are believed to be true based on the representations of the
persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been
tracked or verified and past performance is not necessarily indicative of future results, and the results
presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital
deployed. Investing in securities is speculative and carries a high degree of risk; you may lose
some, all, or possibly more than your original investment.

RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
nor any of its owners or employees is registered as a securities broker-dealer, broker, investment
advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any state
securitiesregulatory authority, or any self-regulatory organization.

WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and



                                               Attachment A
                                                                                                  PX 1, 34
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 35 of 55
itsemployees may purchase, sell, or hold long or short positions in securities of the companies mentioned
inthis communication.




                                           Attachment A
                                                                                               PX 1, 35
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 36 of 55




From: Raging Bull Insider <insider@ragingbullinsider.com>
Sent: Friday, July 10, 2020 3:46 PM
To:
Subject: Sniper Alert Dropping




                                          Attachment A
                                                                 PX 1, 36
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 37 of 55
Kyle Dennis just sent out this important message. He’s about
to pull the trigger on what he believes can be his biggest
catalyst trade of the year.

A stock he believes can more than double within the next few
weeks.

Kyle made nearly $10M in career trading profits*, primarily
from trading catalyst situations like the one he’s going to
share below.



Dear Abagail,

They say past performance is not indicative of future
results…

So let’s forget that I’ve made over $2,300,000 over the last
six months.

And I’m nearing $10M in career trading profits.

Let’s just focus on the opportunity at hand.

I’m about to pull the trigger on a health and wellness stock
that could bring back…

                $2 to $3 For Every $1 I Invest

The catalyst?

Earnings.

The company is set to release in less than four weeks.



                          Attachment A
                                                           PX 1, 37
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 38 of 55
However, every month they’ve issued a press release.
  Alternate text




I’m expecting a press release for July at any moment now.

And if it’s anything like what they reported last month, it could
be enough to send the stock skyrocketing higher.

I think Wall Street is grossly underestimating the work the
company has done to get in tune with the new stay at home
economy.

Moreover, they’ve recruited two of the most famous people
on the planet to help them get the brand name out there.


                          Attachment A
                                                           PX 1, 38
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 39 of 55
Not only do I believe there is huge upside near term, but I
also feel like this stock could reward investors for years to
come.

Honestly, it feels like a no-brainer to me.

That’s why I’m set to pull the trigger very soon.

And you know what?

You’re going to miss it.

Last time I had a special Sniper Report Alert, the stock
surged by more than 50% in less than a month…

Heck, traders are still tweeting to me about it*….




                           Attachment A
                                                           PX 1, 39
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 40 of 55
Alternate text




                            Attachment A
                                                             PX 1, 40
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 41 of 55
Alternate text




 Could my next Sniper Alert be even bigger and better?

 Maybe…

 But does it even matter, if you’re gonna miss it?
 Don’t play the woulda...coulda...shoulda game.

 Sniper Alert is dropping soon.

 If you wait any longer, this opportunity could be gone.



                            Attachment A
                                                             PX 1, 41
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 42 of 55
 Don’t put this off for another second.

 Get In Now.



Alternate text




                          g




 Kyle Dennis


 *RagingBull.com, LLC utilizes select testimonials depicting profitability that are believed to be true based on the
 representations of the persons providing the testimonial. Please see our full disclaimer here: ragingbull.com/disclaimer




                                                     Attachment A
                                                                                                                     PX 1, 42
     Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 43 of 55
Special




                                                       RagingBull, LLC
                                             62 Calef Hwy. #233, Lee, NH 03861


                       Click Here to stop receiving emails from insider@ragingbullinsider.com
                                        Unsubscribe from all RagingBull emails




  DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website,application or other
  service ("Services"), please review our full disclaimer located at https://ragingbull.com/disclaimer.


  FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered




                                                        Attachment A
                                                                                                                PX 1, 43
   Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 44 of 55
is for educational and informational purposes only and should NOT beconstrued as a securities-related offer or
solicitation, or be relied upon as personalizedinvestment advice. RagingBull strongly recommends you consult a licensed
or registered professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical
trading performance of RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are
believed to be true based on the representations of the persons voluntarily providing the testimonial. However, subscribers'
trading results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of factors
such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in
securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
investment.


RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or
employees is registered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the U.S.
Securities and Exchange Commission, any state securitiesregulatory authority, or any self-regulatory organization.


WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security
mentioned in the Services. However, Ragingbull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or
short positions in securities of the companies mentioned inthis communication.




                                                     Attachment A
                                                                                                                     PX 1, 44
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 45 of 55




From: Raging Bull Insider <insider@ragingbullinsider.com>
Sent: Friday, July 10, 2020 12:01 AM
To:
Subject: Join Here Before 8AM July 10th [TOMORROW!]




                                          Attachment A
                                                                 PX 1, 45
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 46 of 55
I just did something…

Oh shoot.

I’m going to be in so much trouble.

You know how I promised you access to the Three $20,000 Bets I’m
making next week?

Well, today at my live event I was talking about them, and I decided I
couldn’t wait.

I thought “WHAT THE HELL! I’ll release an extra bonus trade for
tomorrow!”

I got so excited, it just slipped out.

Oops…

The secret’s out!

Tomorrow’s BONUS TRADE is MTCH, and I blurted it out to 5,000
people - LOL!




Now, it’s true I released that ticker for free.



                                Attachment A
                                                                 PX 1, 46
  Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 47 of 55




For the full trade plan though, as well as the 3 picks that I’m putting
$20,000 into next week…

You have to JUMP IN HERE.

But, WAIT!

Before you take your free pick and run…

You’re going to want to hear this.

I’m offering all 4 of these full trade plans to you, 3 of them I have
$20,000 conviction in, all for just $199.

My favorite high conviction “Crossover” Pattern is setting up perfectly,
and I’m drooling while I wait to pull the trigger.

The last time I saw this pattern set up this perfectly, the option
contracts I alerted made 150% over the weekend, and 378% in one
week!  

Next week’s three trades have the same goal.



                               Attachment A
                                                                    PX 1, 47
 Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 48 of 55
And I’m inviting you to get in on the action with me.

The release schedule is as follows:




And don’t forget, tomorrow around 8 AM I’ll be releasing the full trade
plan on my MTCH bonus pick.


I’m offering you FOUR Big Money Trades, and FOUR opportunities to
double your money.

ACT NOW!

Click here right now to see for yourself!




                 Ii]




                              Attachment A
                                                                 PX 1, 48
    Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 49 of 55
  Jeff Bishop




Special




                                                 [i]




                                           RagingBull, LLC
                                 62 Calef Hwy. #233, Lee, NH 03861

                Click Here to stop receiving emails from insider@ragingbullinsider.com
                                 Unsubscribe from all RagingBull emails




                                          Attachment A
                                                                                         PX 1, 49
   Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 50 of 55

DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website,application or other
service ("Services"), please review our full disclaimer located at https://ragingbull.com/disclaimer.


FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered
is for educational and informational purposes only and should NOT beconstrued as a securities-related offer or
solicitation, or be relied upon as personalizedinvestment advice. RagingBull strongly recommends you consult a licensed
or registered professional before making any investment decision.


RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical
trading performance of RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are
believed to be true based on the representations of the persons voluntarily providing the testimonial. However, subscribers'
trading results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of factors
such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in
securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
investment.


RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or
employees is registered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the U.S.
Securities and Exchange Commission, any state securitiesregulatory authority, or any self-regulatory organization.


WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security
mentioned in the Services. However, Ragingbull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or
short positions in securities of the companies mentioned inthis communication.




                                                      Attachment A
                                                                                                                     PX 1, 50
      Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 51 of 55




From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
Sent: Monday, April 27, 2020 8:29 PM
To:
Subject: Your receipt from ‪RagingBull.com, LLC‬ #2111-4563




                      Receipt from RagingBull.com, LLC
                                     Invoice #45B17F8C-0003
                                        Receipt #2111-4563

          AMOUNT PAID              DATE PAID              PAYMENT METHOD
          $2,499.00                April 27, 2020         Mastercard –


          SUMMARY


             APR 27, 2020

             Dollar Ace Unlimited Subscription × 1                       $2,499.00

             APR 27, 2020 – APR 28, 2021

             Trial period for Dollar Ace Unlimited × 1                      $0.00


             Amount paid                                                 $2,499.00




                                           Attachment B
                                                                                     PX 1, 51
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 52 of 55
   If you have any questions, contact RagingBull.com, LLC at
   support@ragingbull.com or call at +1 833-265-1270.




   Download as PDF


   Something wrong with the email? View it in your browser.
   You're receiving this email because you made a purchase at RagingBull.com, LLC, which
   partners with Stripe to provide invoicing and payment processing.




                                        Attachment B
                                                                                           PX 1, 52
     Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 53 of 55




From: Justus (RagingBull.com) <support@ragingbull.zendesk.com>
Sent: Wednesday, June 24, 2020 7:22 PM
To:
Subject: [RagingBull.com] Re: Hi! How is everything going?


 ##- Please type your reply above this line -##
 Your request (792046) has been solved. To reopen this request, reply to this email. See the
 latest comments below:




            Justus (RagingBull.com)
            Jun 24, 2020, 3:22 PM EDT


            Abagail,


            Thanks for getting back to me.


            As far as the refund goes, we are no longer in the hands of that since you
            have disputed the charge. It is now ultimately up to the bank. However, you
            bought this service for a reason, whether that was to learn the stock market
            from a beginners standpoint, have been trading on your own with some
            success and need some help on new strategies, focus on retirement or
            supplementing your income- RagingBull is here to help guide you in the
            right direction towards those life alerting goals. If Bullseye Trades was not a
            good fit, we do offer a variety of service and I'd be happy to find a service
            that would be a great fit!


            All the best,
            ​
            Justus
            VIP Client Services
            (833) 265-1270
            https://ragingbull.com
            https://ragingbull.com/our-experts
            https://www.linkedin.com/company/ragingbull


                                         Attachment C
                                                                                     PX 1, 53
Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 54 of 55
    https://www.facebook.com/RagingBullTrading​​
    ​




    Abagail Zeviar
    Jun 23, 2020, 9:12 AM EDT


    Hello Justus,

    I tried immediately to cancel the Dollar Ace subscription once I realized
    what it really was. In my opinion Kyle did not accurately describe what it
    was. He was selling it as something that would take an easy 10 minutes of
    your day and was designed for someone with a smaller account to help
    rebuild it after the crash. This is absolutely not true and I don't want to go
    over all the same points I have made to you guys already twice when I had
    someone on the phone. I simply requested a refund within 3 days of
    signing up. Yes, there was a weekend in there pushing it to 5 days but I
    could not reach you on a weekend so that is irrelevant. Bank of America has
    removed the charge from my card and I hope that you guys will just let this
    drop and let me move on with my life. I am a 60 year old woman who lost a
    bunch of money in the crash and I cannot afford more loss. PLEASE
    consider this a closed issue. I do not have any interest in any of your other
    products. It is not for me. I did not dispute my other subscription with you
    guys but I will not be renewing it in the future. I just want to move on from
    this. Your company is probably great for young guys who want to tweak out
    in front of their computers half the day but once again, not for me.

    Thank you,
    Abagail Zeviar

    ________________________________
    From: Justus (RagingBull.com) <support@ragingbull.zendesk.com>
    Sent: Monday, June 22, 2020 8:58 PM
    To:
        Subject: [RagingBull.com] Re: Hi! How is everything going?



    Justus (RagingBull.com)
    Jun 22, 2020, 4:58 PM EDT


    Hello there,



                                  Attachment C
                                                                         PX 1, 54
     Case 1:20-cv-03538-GLR Document 9-1 Filed 12/07/20 Page 55 of 55
            Justus from RagingBull reaching out to you today. How is everything going?


            I noticed that you disputed a charge from us recently. We wanted to reach
            out and make sure everything was all right with your purchase and see if
            there's anything we can do to resolve any problems you might have had.


            Alternatively, if the dispute was a mistake, you could easily withdraw it by
            calling the number on the back of your credit card. Thanks so much -- we
            really appreciate your business and look forward to working with you!
            Reach out shortly,
            ​



            Justus
            VIP Client Services
            (833) 265-1270
            https://ragingbull.com
            https://ragingbull.com/our-experts
            https://www.linkedin.com/company/ragingbull
            https://www.facebook.com/RagingBullTrading


 ]


 Thank You for Contacting Support.


[OLKOMZ-Z2Y9]




                                       Attachment C
                                                                               PX 1, 55
